 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SING CHO NG,                                  CASE NO. C19-1371 JLR

11                               Plaintiff,               ORDER GRANTING MOTION
                   v.                                     FOR AN EXTENSION OF TIME
12                                                        TO RESPOND TO THE COURT’S
                                                          ORDER TO SHOW CAUSE
            TERENCE K. WONG, et al.,
13
                                 Defendants.
14

15          Before the court is Plaintiff Sing Cho Ng’s motion for an extension of time to

16   respond to the court’s order to show cause regarding subject matter jurisdiction. (See

17   Mot. (Dkt. # 8); see also OSC (Dkt. # 7).) The court GRANTS Plaintiff’s motion (Dkt.

18   # 8). Plaintiff must file a response to the court’s order to show cause no later than

19   //

20   //

21   //

22   //


     ORDER - 1
 1   November 8, 2019. The court DIRECTS the Clerk to mail a copy of this order to Mr. Ng.

 2   at P.O. Box 14551, Seattle, Washington 98114.

 3         Dated this 4th day of October, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
